Citation Nr: 0605750	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  97-10 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for a low back disorder from March 22, 2005, to the present.

2.  Entitlement to a disability rating higher than 40 percent 
for a low back disorder from May 1, 1996, to March 21, 2005.

3.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected low back 
disorder.

4.  Entitlement to service connection for a left knee 
disability as secondary to the service-connected low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from July 30, 1969, to July 
27, 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C. and 
Baltimore, Maryland.  In January 2005, the veteran notified 
VA that he had moved to Connecticut, so jurisdiction over the 
claim files was transferred to the RO in Hartford, 
Connecticut.

The Board notes that in July 2002, the veteran disagreed with 
a denial of vocational rehabilitation benefits under 
38 U.S.C., Chapter 31.  In June 2003, a Statement of the Case 
was prepared and sent to the veteran.  In a cover letter sent 
with the Statement of the Case, the veteran was informed of 
the requirement that he submit a substantive appeal to 
perfect his appeal with respect to this matter.  The issue 
was not thereafter addressed in any written communication 
from the veteran or his representative.  Therefore, the Board 
has concluded that the veteran is not currently seeking 
appellate review with respect to this matter.  


FINDINGS OF FACT

1.  From March 22, 2005 to present, the veteran's low back 
disorder has been manifested by functional impairment that 
most nearly approximates unfavorable ankylosis of the 
thoracolumbar spine.

2.  From May 1, 1996, to September 25, 2003, the veteran's 
low back disorder was manifested by pronounced impairment 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and absent ankle jerk and little 
intermittent relief.

3.  From September 26, 2003, to March 21, 2005, the veteran's 
low back disorder was manifested by limitation of motion that 
most nearly approximates favorable ankylosis of the 
thoracolumbar spine.

4.  The veteran's right knee disorder is etiologically 
related to his service-connected low back disorder.

5.  The veteran's left knee disorder is etiologically related 
to his service-connected low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for a low back disorder have not been met from March 
22, 2005, to present.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5239 (2005).

2.  The criteria for a 60 percent disability rating for a low 
back disorder are met from May 1, 1996, to September 25, 
2003; the criteria for a rating higher than 40 percent are 
not met from September 26, 2003, to March 21, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5239 (2005).

3.  A right knee disability is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2005).

4.  A left knee disability is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
knee disability.  He is also seeking an increased disability 
rating for his service-connected lumbar spondylolisthesis and 
degenerative joint disease.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The Board has determined that the evidence of record is 
sufficient to substantiate the veteran's claims for service 
connection for left and right knee disabilities.  Therefore, 
no further development under the VCAA is required with 
respect to either of these claims.

The veteran's low back claim was received and initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The notice required by the VCAA and the implementing 
regulation, to include notice that the veteran should provide 
any pertinent evidence in his possession, was provided in 
February 2002 and January 2005 letters from the RO to the 
veteran and his representative.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in June 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim was insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.



Analysis

Low Back Disorder

The period on appeal is from May 1996 to present.  During 
this period, the veteran was assigned a 40 percent rating 
from May 1, 1996, to March 21, 2005, and a 50 percent rating 
from March 22, 2005, to the present.  

The Board notes that, during the pendency of the veteran's 
claim, VA revised the regulations for evaluating the 
veteran's low back disability.  The amendment is effective 
September 26, 2003.  Another revision to the regulations was 
made effective September 23, 2002, but only affects 
Diagnostic Code 5293 [intervertebral disc syndrome].  

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 




(i.)  Rating Higher than 50 Percent from March 22, 2005 to 
Present

The Board has first considered whether a rating higher than 
50 percent is available from March 22, 2005, to present.  
However, under the current version of the rating schedule, 
the next higher 100 percent rating is only for assignment 
where there is unfavorable ankylosis of the entire spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  Note (5) under 
that section defines unfavorable ankylosis as a condition in 
which the entire spine is fixed in flexion or extension, and 
such ankylosis results in one or more of the complications 
enumerated.  

While the veteran clearly has severe limitation of motion of 
the lumbosacral spine, as reflected in the March 2005 VA 
examination report, and as found by the RO in the June 2005 
rating decision to approximate favorable ankylosis of the 
thoracolumbar spine, there is no evidence to suggest that the 
veteran's service connected low back disorder causes 
ankylosis of the entire spine, including the cervical spine, 
such as is required for a 100 percent rating.  The medical 
evidence does not suggest, and the veteran has not asserted, 
that his entire spine is ankylosed, that such ankylosis is 
approximated, or that his cervical spine motion is 
significantly impacted by his service-connected low back 
disorder.  Therefore, based on the medical evidence and the 
veteran's contentions, the Board finds that a 100 percent 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5239.  

The current version of the rating schedule also provides for 
evaluation on the basis of incapacitating episodes where 
intervertebral disc syndrome is involved.  The maximum rating 
for incapacitating episodes is 60 percent, which is for 
application where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

However, in this case, separate 20 percent ratings and a 
bilateral factor are already assigned for the veteran's 
neurological symptoms from September 26, 2003, to present.  
This includes the entire period to which the current version 
of the rating schedule applies and the entire period for 
which a 50 percent rating is currently assigned.  The Board 
may not assign separate ratings based on the same 
symptomatology.  38 C.F.R. § 4.14 (2005).  The dual 20 
percent ratings currently assigned under Diagnostic Code 8520 
are clearly a more favorable benefit than the maximum 60 
percent rating available on the basis of intervertebral disc 
syndrome.  

Under the former version of the rating schedule, excluding 
diagnostic codes that include sciatic or neurological 
impairment, i.e., 5293, a rating higher than 50 percent is 
only available on the basis of vertebral fracture residuals, 
and ankylosis of the entire spine, either favorable or 
unfavorable.  

As stated above, there is no suggestion from the evidence or 
the veteran's statements that his limitation of spine motion 
approximates ankylosis of the entire spine, including 
cervical ankylosis.  Therefore, the 60 percent and 100 
percent ratings available under Diagnostic Code 5286 [spine, 
complete bony fixation (ankylosis) of] are not for 
application.  

There is also no evidence or contention that the veteran 
suffers vertebral fracture residuals.  In any case, the 
former Diagnostic Code 5285 provides for a 100 percent rating 
only where there is cord involvement, and the veteran is 
bedridden or requires long leg braces.  Such is clearly not 
shown or alleged in the veteran's case.  A 60 percent rating 
is for assignment where there is no cord involvement, but 
where there is abnormal mobility requiring a neck brace (jury 
mast).  Such is also not shown or alleged in the veteran's 
case.  

For the reasons expressed above, the Board finds that, for 
the period from March 22, 2005, to present, a rating higher 
than 50 percent is not warranted.  

The Board has also addressed the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005).  The Court has held that evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

However, even considering such additional impairment due to 
pain associated with motion of the spine, the Board finds 
that unfavorable ankylosis of the entire spine is not more 
nearly approximated than favorable ankylosis of the 
thoracolumbar spine.  The Board also notes that the DeLuca 
provisions were considered by the RO and are the expressed 
basis for the assignment of the current 50 percent rating.  
Accordingly, the Board finds no basis to warrant a higher 
disability evaluation under those provisions.

(ii.)  Rating Higher than 40 Percent from May 1, 1996, to 
March 21, 2005

The Board notes initially that the period from May 1, 1996, 
to March 21, 2005, actually is comprised of two distinct 
periods for purposes of discussion, although the Board has 
not treated these periods as separate issues.  From September 
26, 2003, to March 22, 2005, the veteran is assigned separate 
neurological ratings for his sciatic symptomatology.  This 
period is subject to the same limitation noted above for 
rating intervertebral disc syndrome, i.e., the veteran cannot 
be assigned separate ratings based on the same 
symptomatology.  Based on a change in the law, from September 
26, 2003, to March 22, 2005, the veteran is assigned a more 
favorable rating under Diagnostic Code 8520 for his 
neurological impairment, than is available on the basis of 
intervertebral disc syndrome.  The veteran's sciatic 
symptomatology cannot therefore be considered a component of 
his low back rating as long as those separate ratings are 
assigned.  However, from May 1996 to September 25, 2003, such 
symptoms must be considered.   

The Board finds that from May 1, 1996, to September 26, 2003, 
an increased 60 percent rating is warranted under former 
Diagnostic Code 5293.  Under that code, a 60 percent rating 
is for application where there is pronounced impairment with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The Board is persuaded primarily by two pieces of medical 
evidence pertinent to this period.  First, on VA examination 
in June 1997, although no spasms were noted, ankle and knee 
jerks were described as absent bilaterally.  The veteran's 
symptoms of back pain and radiculopathy were described as 
"persistent."  Second, a letter submitted by the veteran's 
private physician, A.C.S., in October 2001 attests to what is 
described as severe back and leg pain.  A.C.S. also described 
the veteran's symptoms as "pronounced" with little 
intermittent relief, making direct reference to the rating 
criteria.  

The Board notes that words such as "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2005).  It should 
also be noted that use of terminology such as "pronounced" by 
VA examiners and other medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).

In essence, the evidence cited provides all of the criteria 
necessary for a 60 percent rating.  Although there is no 
demonstrable muscle spasm noted, the criteria of demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings are stated in the disjunctive.  Therefore, evidence 
that is deemed sufficient to establish any one of those 
criteria is sufficient.  See Johnson v. Brown, 7 Vet. App. 95 
(1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned].

With respect to a rating higher than 60 percent, the Board 
notes that such a rating is only available on the basis of 
vertebral fracture residuals, and unfavorable ankylosis of 
the entire spine.  As stated above, there is no suggestion 
from the evidence or the veteran's statements that his 
limitation of spine motion approximates ankylosis of the 
entire spine, including cervical ankylosis.  Therefore, the 
100 percent rating available under Diagnostic Code 5286 
[spine, complete bony fixation (ankylosis) of] is not for 
application.  There is also no evidence or contention that 
the veteran suffers vertebral fracture residuals with cord 
involvement, such that the veteran is bedridden or requires 
long leg braces, as required under Diagnostic Code 5285.  For 
the reasons expressed above, the Board finds that, for the 
period from May 1, 1996 to September 26, 2003, a rating 
higher than 60 percent is not warranted.  

This leaves the period from September 26, 2003, to March 21, 
2005.  A 40 percent rating is currently assigned for this 
period.  The Board believes that its discussion above 
suffices with respect to ratings of 60 percent and 100 
percent.  The question which remains is whether a 50 percent 
rating should be assigned during this period.  Under the 
former rating schedule, a 50 percent rating is for assignment 
where there is unfavorable ankylosis of the lumbar spine.  
Similarly, under the current rating schedule, a 50 percent 
rating is for assignment where there is unfavorable ankylosis 
of the entire thoracolumbar spine.  Note (5) under the 
current rating schedule defines unfavorable ankylosis as a 
condition in which the entire [thoracolumbar] spine is fixed 
in flexion or extension, and such ankylosis results in one or 
more complications including difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

These criteria present essentially the same question in terms 
of the Board's analysis.  The crucial difference in the 
Board's analysis with respect to the period beginning 
September 26, 2003, is that the veteran's neurological or 
radicular symptoms cannot be considered in assigning a rating 
for the low back, as those symptoms are separately rated 
under a more favorable diagnostic code.  

Unfortunately, there is virtually no medical evidence 
addressing the veteran's low back during the period from 
September 26, 2003, to March 21, 2005.  The record reflects 
that the RO scheduled the veteran for VA examinations on 
numerous occasions during this period, and the veteran 
repeatedly failed to report for the scheduled examinations.  
He has not submitted or identified any other evidence that 
would obviate the need for those VA examinations.  

The Board notes that an April 2004 "addendum" note from the 
veteran's private physician, M.D.P. includes his opinion that 
"under code 5292, I give him a severe 40% disability."  
M.D.P. also identified additional neurological disability; 
however, as noted above, such symptoms are not for 
consideration during this period as they are separately 
compensated.  While M.D.P.'s recommendation as to the 
appropriate percentage rating carries little weight of 
probative value, his evaluation of the veteran's symptoms as 
"severe" is persuasive, and indeed corresponds to a 40 
percent rating under Diagnostic Code 5292.  It is notable 
that M.D.P. clearly had access to VA's rating schedule and 
did not suggest that unfavorable ankylosis of the lumbar 
spine was approximated.  

A September 2001 evaluation by A.C.S. includes a description 
of range of motion that is "extremely limited."  He stated 
that the veteran had essentially only 5 degrees of motion in 
flexion and 5 degrees in extension, and that such motion was 
accompanied by pain.  While such findings would certainly 
approximate ankylosis, given the pain associated with all 
motion, such ankylosis would be considered to be in the 
neutral position in light of the equal range of motion in 
flexion and extension.  Ankylosis in the neutral position is 
considered favorable ankylosis, which corresponds to a 40 
percent rating.  Moreover, the associated complications 
required for a finding of unfavorable ankylosis are not 
shown.  

The most recent VA examination prior to March 22, 2005, was 
in April 2000.  That report shows forward flexion to 50 
degrees, extension to 20 degrees, lateral flexion to 35 
degrees, and lateral rotation to 30 degrees.  Pain was 
reported with all motion, but was not objectively confirmed.  
Again, even if ankylosis were conceded by reason of the pain 
reported with motion, there is no indication or suggestion 
from the evidence that the criteria for unfavorable ankylosis 
are approximated.  Accordingly, the Board concludes that a 
rating higher than 40 percent is not in order for the period 
from September 26, 2003, to March 21, 2005.

In summary, the Board finds that an increased rating of 60 
percent is warranted from May 1, 1996, to September 25, 2003.  
However, from September 26, 2003, to March 21, 2005, a rating 
higher than 40 percent is not warranted; and from March 22, 
2005, to the present, a rating higher than 50 percent is not 
warranted.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back disability and that the  
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  

Right and Left Knee

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed right and left knee disorders had their 
onset during his period of military service.  In essence, the 
veteran believes that his knee disorders are proximately due 
to or the result of his service-connected low back disorder.  
The Board's discussion will therefore focus on the veteran's 
claim of entitlement to service connection for right and left 
knee disorders on a secondary basis.  

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

The veteran has a current diagnosis of arthritis with respect 
to both knees.  The March 2005 VA examiner diagnosed 
degenerative joint disease, bilaterally, based on March 2005 
X-ray findings.  This diagnosis is also supported by X-ray 
findings in April 1994 and December 2001.  In addition, it is 
uncontroverted that the veteran has a service-connected low 
back disability.  

The veteran also has a diagnosis of a torn medial meniscus of 
the right knee, first appearing in the record in June 1995.  
However, in an October 1995 examination report, the veteran's 
private physician, S.R.S., M.D., described the cause of the 
torn medial meniscus of the right knee as a motor vehicle 
accident in August 1995, when the veteran's knee made contact 
with the interior of the car.  The veteran underwent a 
surgical debridement and subtotal meniscectomy in December 
1995.  

The Board notes in passing that S.R.S. diagnosed an 
osteochondral fracture from the August 1995 automobile 
injury.  However, in a May 1996 report, K.F.S., M.D. reviewed 
the X-rays taken by S.R.S. and determined that they did not 
show a fracture as found by S.R.S., and that other clinical 
findings at the time of the automobile accident made such a 
fracture unlikely.  

While the veteran's right medial meniscal injury and possible 
fracture have clearly been related to an automobile accident 
long after the veteran left service, and there appears to be 
no dispute on this point, the Board notes that the evidence 
with respect to arthritis predates the 1995 accident, as 
shown by the April 1994 X-ray.  Moreover, in a January 1996 
evaluation, K.F.S. noted that the veteran had severe changes 
of the right knee that were chronically arthritic in nature, 
and that in his opinion, these changes were not related to 
the automobile accident, but predated it. 

The question which remains to be answered by the Board, 
therefore, is whether the veteran's bilateral knee arthritis 
is proximately due to or a result of his service-connected 
low back disability.  In that connection, there are 
essentially two medical nexus opinions of record that the 
Board deems competent and probative.  These two opinions are 
in conflict with each other. 

In March 2005, the veteran was afforded a VA examination.  
Based on an apparently quite thorough and well documented 
examination, the VA examiner diagnosed degenerative joint 
disease, bilateral knees, not likely related to service-
connected spondylolysis condition.  The examiner appears to 
have based this conclusion on his finding that there was no 
objective evidence on examination of abnormal ambulation.  
The examiner found that it can reasonably be argued that the 
bilateral knee arthritis etiology dates back to sports trauma 
in high school and college.  The examiner further stated that 
the bilateral knee arthritis was a separate and distinct 
diagnosis from and unrelated to sciatica of the lower 
extremities.  However, later in the report, he noted that he 
observed abnormal ambulation, described as rigid-spine 
ambulation.  The veteran was observed ambulating from the 
examination room after the examination for a distance of 
approximately one block to the first floor X-ray room and he 
continued to demonstrate, as before the examination, a stiff 
spine gait, but no limping or favoring the right or left 
knee.  The stiff spine gait was described as protective of 
the spine, and demonstrated by walking with stiff lower 
extremities.  

In a September 2005 opinion, the veteran's private physician, 
M.D.P., stated that he had been following the veteran for 
about a year and a half for back and knee pain.  He stated 
that, in terms of the relationship between his lumbar spine 
and his knees, M.D.P. believes that they are related, as the 
veteran's back disorder limits him in terms of motion, and 
requires him to stress his knees when lifting and squatting 
and doing normal activities of daily living, in order to 
compensate for his severe back pain.  

In essence, the Board's evaluation comes down to the 
September 2005 opinion of M.D.P., and the March 2005 VA 
opinion.  Both opinions include reasoned and plausible 
explanations for their conclusions.  M.D.P. based his 
positive opinion on the additional strain placed on the 
veteran's knees during lifting and squatting.  The Board 
notes that the March 2005 VA examiner did not refute or even 
address this method of causation, but set his focus on the 
veteran's gait.  However, he made conflicting findings on 
this point.  He first stated that there was no abnormal 
ambulation, and then later in the report stated that the 
veteran walked with a stiff spine gait that was protective of 
the spine and that was "abnormal."  The examiner never 
reconciled these incompatible statements.  The examiner also 
opined that the veteran's knee problems were likely a result 
of sports injuries in high school and college.  However, 
there does not appear to be any record of such injuries other 
than the veteran's account to the examiner.  As noted above, 
the first evidence of a knee diagnosis does not appear in the 
record until 1994.  The examiner did not explain why the 
undocumented pre-service sports injuries were a more likely 
cause than the "abnormal" gait noted on examination.  He 
also did not attempt to explain why, if the initial injury 
occurred prior to service, the veteran's arthritis did not 
become manifest until 25 years after service.  

While both the March 2005 and September 2005 opinions are, at 
the very least, plausible, the Board finds that the March 
2005 VA opinion is less persuasive than the opinion of 
M.D.P., based primarily on the internal inconsistencies in 
the March 2005 report.  

The Board also notes that, in an August 2001 report, M.F.B., 
M.D. stated that he could not make the case that the back 
caused the veteran's knee pain, but he believed that the two 
conditions exacerbate each other.  In a November 2001 
opinion, S.M., M.D. simply stated that it is not as likely as 
not that the veteran's left knee condition is the result of 
his service-connected spondylolisthesis.  Similarly, a July 
1996 VA examination included the opinion that no causal 
effect is appreciated between the lumbosacral spine disorder 
and the right knee.  While these opinions are duly noted, and 
constitute competent medical evidence, no reasoning or 
discussion was provided for any of them, and they are 
therefore not particularly probative or persuasive.  The mere 
cumulative effect of multiple unreasoned opinions does 
nothing to add to their probative value.  

For the reasons and bases expressed above, the Board 
concludes that the competent and probative evidence of record 
supports a grant of service connection for arthritis of the 
left and right knees, as secondary to the veteran's service-
connected low back disorder.  


ORDER

From May 1, 1996, to September 25, 2003, a 60 percent 
disability rating for a low back disorder is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.

From September 26, 2003 to March 21, 2005, a rating higher 
than 40 percent for a low back disorder is denied.

From March 22, 2005, to present, a disability rating higher 
than 50 percent for a low back disorder is denied.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


